— Appeal by the defendant from a judgment of the County Court, Suffolk County *777(Weber, J.), rendered January 7, 2011, convicting her of identity theft in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that her plea was involuntarily entered because she was first informed at the sentencing proceeding that she would have to pay additional restitution beyond the amount she had already agreed to pay at the plea proceeding. This contention is unpreserved for appellate review, since the defendant had “ample opportunity to object” (People v McAlpin, 17 NY3d 936, 938 [2011]; see People v Murray, 15 NY3d 725 [2010]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s challenge to the procedure the County Court utilized in imposing that additional restitution is also unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see People v Hannan, 303 AD2d 765 [2003]). Angiolillo, J.P., Chambers, Roman and Hinds-Radix, JJ., concur.